                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

TYRONE MILLER,                          )
                                        )
                        Petitioner      )
                                        )
           vs.                          )         CAUSE NO. 3:19-CV-394 RLM
                                        ) (Arising out of 3:17-CR-20 RLM-MGG)
UNITED STATES OF AMERICA,               )
                                        )
                        Respondent      )


                             OPINION and ORDER

      A jury found Tyrone Miller guilty of illegal possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) and the court sentenced him

to a term of 87 months’ imprisonment and two years’ supervised release. Mr.

Miller appealed. The court of appeals held there was sufficient evidence to

support Mr. Miller’s conviction but remanded for resentencing. On remand, the

court resentenced Mr. Miller to a term of 84 months’ imprisonment and two

years’ supervised release. Mr. Miller’s appeal of that sentence was voluntarily

dismissed, and he is now before the court requesting that the court vacate his

conviction and sentence under 28 U.S.C. § 2255. [Doc. No. 107]. For the following

reasons, the court denies Mr. Miller’s motion.



                                I. BACKGROUND

      South Bend police officers dispatched to an accident scene found Mr.

Miller unconscious in a car that had crashed into a pole. After an officer

handcuffed Mr. Miller but before the officer was able to complete a pat down, Mr.
Miller pulled away and a scuffle ensued. After another officer helped subdue Mr.

Miller, the officers picked him up, placed him in a squad car, and transported

him to the St. Joseph County Jail for booking on outstanding warrants. When

the officers got Mr. Miller out of the squad car at the jail, they found a handgun

with an extended magazine where Mr. Miller had been seated. A jury found him

guilty of unlawful possession of a firearm.



                                     II. DISCUSSION

      Mr. Miller presents two arguments in his petition: that the government

didn’t give Mr. Miller or his lawyer an opportunity to view the unedited version

of a video played for the jury at trial and that he received ineffective assistance

of counsel.1 The rules governing petitions filed under 28 U.S.C. § 2255 provide

that once a motion is filed:

      The motion, together with all the files, records, transcripts, and
      correspondence relating to the judgment under attack, shall be
      examined promptly by the judge to whom it is assigned. If it plainly
      appears from the face of the motion and any annexed exhibits and
      the prior proceedings in the case that the movant is not entitled to
      relief in the district court, the judge shall make an order for its
      summary dismissal and cause the movant to be notified.

Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts. Mr. Miller’s motion can be resolved without a hearing. See Bruce



1 Mr. Miller’s petition includes a third ground, titled “withholding exculpatory material.”
But Mr. Miller doesn’t argue that the government failed to produce exculpatory material.
Instead, he reiterates the contention he makes in his ineffective assistance claim that
his trial counsel agreed with the government that neither side would introduce the
results of a DNA analysis on the firearm during trial. Accordingly, the court will address
that when addressing his ineffective assistance claim.

                                            2
v. United States, 256 F.3d 592, 597 (7th Cir. 2001); Daniels v. United States, 54

F.3d 290, 293 (7th Cir. 1995).

      Mr. Miller first argues that the court should vacate his conviction because

the government didn’t give Mr. Miller or his lawyer an opportunity to view the

unedited version of a video played for the jury at trial. Mr. Miller also argues that

the version he and his lawyer viewed was tampered with because the word

“enhanced” was displayed while the video played. Because Mr. Miller didn’t move

to suppress the video before trial, object to its admission as evidence, or raise

this issue on direct appeal, the court can’t reach the merits of his argument.

      If Mr. Miller believed the video was tampered with, he should have filed a

motion to suppress before trial. See Fed. R. Crim. P. 12(b)(3)(c). And upon

questioning from the court, Mr. Miller’s counsel said he had no objection to the

admission at trial of the redacted version of the video. Because he didn’t file a

motion to suppress before trial, he waived any suppression argument unless he

can show good cause. Fed. R. Crim. P. 12(c)(3); United States v. Cardena, 842

F.3d 959, 988 (7th Cir. 2016). And because Mr. Miller didn’t pursue an appeal

on this issue, he can’t raise it “on collateral review unless [he] shows cause and

prejudice,” Massaro v. United States, 538 U.S. 500, 504 (2003), or actual

innocence. Delatorre v. United States, 847 F.3d 837, 843 (7th Cir. 2017). Mr.

Miller offered no cause for not moving to suppress the video before trial or

pursuing an appeal on that issue and doesn’t argue actual innocence, so he is

barred from raising this issue in a collateral attack. See Massaro v. United




                                         3
States, 538 U.S. at 504; Delatorre v. United States, 847 F.3d at 843; United

States v. Cardena, 842 F.3d at 988.

      Mr. Miller next argues that his conviction and sentence should be vacated

because his counsel provided him ineffective assistance of counsel. In support

of this claim, Mr. Miller argues that his counsel agreed with the government not

to introduce evidence that would have been favorable to him at trial: inconclusive

results of a DNA analysis on the firearm. He also argues that his counsel allowed

the government to play an edited video for the jury without allowing him or the

jury to see the full video.

      To prevail on an ineffective assistance of counsel claim, Mr. Miller must

show both that his attorney’s performance “fell below an objective standard of

reasonableness” and that there is a reasonable probability that, but for his

attorney’s errors, the result would have been different. Strickland v. Washington,

466 U.S. 668, 688-693 (1984). This is a difficult standard to meet; to prevail, Mr.

Miller must show both “that counsel made errors so serious that ‘counsel’ was

not functioning as the counsel guaranteed the defendant by the Sixth

Amendment” and “that counsel’s errors were so serious as to deprive [Mr. Miller]

of a fair [result].” Strickland v. Washington, 466 U.S. at 687.

      Courts recognize a strong presumption that counsel performed effectively.

See Berkey v. United States, 318 F.3d 768, 772 (7th Cir. 2003). “A court’s

scrutiny of an attorney’s performance is ‘highly deferential’ to eliminate as much

as possible the distorting effects of hindsight, and we ‘must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable


                                        4
professional assistance.’ ” Vinyard v. United States, 804 F.3d at 1225 (quoting

Strickland v. Washington, 466 U.S. at 687). Because reviewing courts shouldn’t

second-guess counsel’s strategic choices, the burden of showing that counsel’s

decisions fell outside the wide range of reasonable strategic choices “rest[s]

squarely on the defendant.” Burt v. Titlow, 571 U.S. 12, 22–23 (2013).

      “Even if counsel’s performance was deficient, a petitioner must also show

that ‘there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different,’ meaning ‘a

probability sufficient to undermine confidence in the outcome.’ ” Eckstein v.

Kingston, 460 F.3d 844, 848 (7th Cir. 2006) (quoting Strickland v. Washington,

466 U.S. at 694).

      Mr. Miller argues that his counsel was unconstitutionally ineffective

because he agreed with the government not to introduce inconclusive DNA

evidence from the firearm at trial, which Mr. Miller argues would have been

favorable to him. Mr. Miller says that his lawyer told him that DNA testing on

the firearm was inconclusive; testing found multiple DNA contributors found on

the weapon and the testing didn’t pinpoint Mr. Miller as a contributor. Mr. Miller

contends that had this information been disclosed to the jury, it “very well could

have been the deciding factor” in the jury’s deliberations. [Doc. No. 107 at 4].

The government submitted the certificate of analysis from the Indiana State

Police Laboratory. According to the report, Mr. Miller wasn’t eliminated as a

potential contributor to the DNA found on the firearm; the report indicates the

swabs on which sufficient DNA was found for analysis, “each demonstrated the


                                        5
presence of a mixture in which the number of contributors cannot reasonably be

assumed . . . [t]herefore, no further conclusions were drawn.” [Doc. No. 109-1 at

1].

      Deciding how to address inconclusive DNA results from the firearm is a

strategic decision for counsel, see, e.g., Penson v. United States, No.

115CR00007MRWCM1, 2019 WL 498852, at *4 (W.D.N.C. Feb. 8, 2019), and the

court must “presume that counsel made reasonable strategic choices unless the

defendant presents evidence rebutting that presumption.” Cooper v. United

States, 378 F.3d 638, 641 (7th Cir. 2004) (quoting United States v. Traeger, 289

F.3d 461, 470 (7th Cir. 2002)). See also Burt v. Titlow, 571 U.S. 12, 22–23 (2013).

Mr. Miller didn’t present any evidence to rebut the presumption that his counsel

made a reasonable strategic choice in agreeing with the government that neither

side would introduce the DNA results, so the court can’t find that his counsel’s

performance was deficient.

      Mr. Miller next contends that his counsel was unconstitutionally

ineffective because his counsel allowed the government to play an edited video

for the jury without allowing him or the jury to see the full video. He argues that

the dash camera video from a squad car the government played for the jury

during trial was edited, and the government agrees. At trial, the government

played an almost 30-minute-long recording from an officer’s squad car that

showed Mr. Miller’s arrest; a minute or so of dialogue in which a police officer

and Mr. Miller discussed Mr. Miller’s criminal history was edited out of the video.

The government reports that it provided copies of both the edited and unedited


                                        6
versions of the video to Mr. Miller’s counsel. Mr. Miller maintains that he was

never given the opportunity to view the unedited version.

      The court needn’t address the performance prong of Strickland v.

Washington, because Mr. Miller he can only succeed on this claim if he can also

show prejudice, which he hasn’t done. “To establish prejudice, the defendant

must show that ‘there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.’ ”

United States v. Best, 426 F.3d 937, 945 (7th Cir. 2005) (quoting Strickland v.

Washington, 466 U.S. at 694). “Here, that means [Mr. Miller] must show that . .

. there was a ‘reasonable probability’ that he would have been acquitted.” United

States v. Berg, 714 F.3d 490, 497 (7th Cir. 2013) (quoting Rastafari v. Anderson,

278 F.3d 673, 689 (7th Cir. 2002)). Mr. Miller can’t meet that burden.

      Mr. Miller doesn’t argue he was prejudiced, much less present evidence

that would meet his burden. And he doesn’t suggest that viewing the entire video,

or the jury viewing the entire video, would have altered the outcome of his trial.

Because he hasn’t shown that absent any alleged deficiency in his counsel’s

performance the outcome of the proceedings would have been different, he can’t

establish prejudice and this claim fails. See United States v. Best, 426 F.3d 945.



                         III. CERTIFICATE OF APPEALABILITY

      According to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, a “court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Issuance of


                                        7
a certificate of appealability requires the court to find that Mr. Miller has made

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). For the reasons already discussed, he hasn’t made such a showing,

and the court declines to issue a certificate of appealability.


                                  IV. CONCLUSION

      Based on the foregoing, the court DENIES the motion to vacate, [Doc. No.

107]; and DECLINES to issue a certificate of appealability.

      SO ORDERED.

      ENTERED:        July 23, 2019

                                              /s/ Robert L. Miller, Jr.
                                             Judge, United States District Court


cc: Tyrone Miller




                                         8
